OFFICE    OF THE     ATI’ORNEY    GENERAL   OF   TEXAS
                                     AUSTIN




lionorablo J. A, Bel@er          '
County Auditor
Travis Gouuty
Awtln,   Texeu

Deer Si?;




     Judg:    wae    94750.00.
              *v&l1 Lou pleaea aavlao 54 nhit eaouat ot f44 or salary
     Judge    Powell ia entitled to in the above atyled~ and nnsbered
     *au**    for- 44nlo44  aa Jgsolal County Jud&a to date.*
~onorabla        J. A. BslSez,        page 2



                 “On Odobar   20, 19&l, iiocoreble 0110. S. Dowell ~44
        ~appointetd Spsoiel Judge La Causa No. 10,158, ??tate of
         Libbls Burlelaon Pletthorn, droaaaed,    ,by proolanratloa d
         Eaamrabla    cOk4 R. SG4~4114on, Cov~rnor of Texae, after
         the Eonorablo    Coo. 9. Uattbewei, County Judge of Travis
         County,   had ent4ssd hi4 dlrrquslifloation    In the above
         oews.     Judg4 Darrell nu%¶4aad filed stetutorq oath of
         oZtio4 m the abovs date.

               TIhU4r the eb@Y4 appolntasnt,     Jubga   Dowell, ae
        Spsoial  Countf JuUg4, has 4ntersd three ordara,        sll dated
        Ootober 21( 19&l, In ths above 04~84.        Travis C4uatg 14
        operatAng,   ee prmidbd   by law, under the salary lew, and
        front and hit@? July 3, 1941,    the mum41    4dlaky of the                              :
        county Sudgs’aII    $5500.00.
                  ‘El11    you ploese   advlre me whet amouat  or t80 or                     I
        ealery Judge         JIow4ll la sntltl4d to In tha above atyl4d                          i
        and aumbemd          oause SOT s4mlos8   a8 Spsolel County Judge
        to d&e.*

              In oplnlon  no. D-3091 this departmat   haa hemtorore
ruled    on a slmllar  qaeatloa regarding the oc#lpsnsation at a                             j \
apaoiel jud$a elated    by the ioaal. bar of C%alVeatan Couatp to
preride eo a rpsolal dud&     in ofvi;L matter& -in ths County Uourt
as well a6 la probate matteas.      Eaw4Y4r,   1lVthat oplniou w4 did
not dQkZ With OT have bOiOI?O u4 thQ ep4CiflO        U8IIttiOQ prOS48tad
la your inqulr~.   In. t&et. opLnlod   (Ro. O-3091P the spaoial ju&e                         / .;
1~44 eleota& by ths hex ~ot~wv4e9?r1     C~uhty axd uau oat appoLntsd
by ths Covernorr TYfinaW 'the ,faote 8tet4d in yourlnqniry,         it 14
tipparent that the '4@iaialjudg~    $n~pMbats    Mttera    MLS apROintOd                     ;~I
by the Governor by'olrtue    of Articls.lp32,    VWnOn'4    AUmtatad
GlVll Statuta~c   We snolclee a oopy of' tha above mantlcnud        opfaio&

                  ~.rtlolls~193&       Vacnen'e     &notated     Civil   Statutsa,   prior
to its eraendmnt           by the 46th     Leglslaturs,        2939,   read t&a fo~lmt

                  *'Ii the oouatg       judge     fe diaqualffied      to aat   In auy
        probats matter, hs shall forthwith asHblip his diSqQaliflOe~
        tlolgthorein  to the Gotarnor, uimrMspen the 00r~r~r  4hku
        appoint     4ome     person     to aot em speo&tl       judge in ssld 0440
        WhO sbdl       Sat    irOt    t8rQI t0 tQM Until        SUOh diWWtilf%foation
        04aees     to erlat."
Zonorable     I.     A. Balusr,     page 3




                   *Be 10 pnaatad     by tha Le&~latu?s           of the State    of
      Term:




              *.vtkle   19XL    (1738) (1131) flpechl   Jud&e Ln Probatr
      b?attez;~' Shea  a aouaty judge te disqualltied     to sot if$ fmy
      probeto flultter, he shall farthtith aartlcy Ua disqualifioa-
      tion thsrela to the QOV~IIIOT, whsraqmn        the Coreraop  ohall
      appoiat BQBO pamon      to sot au speoidz judg;m in mid     aacre,
      v&O Sha22 hot irOe8 tQa2a to teTa until suoh diaqualifiaatlan
      WalSd8 to        axiet.
                           A spaulsr. jud#r 80 appointed otlallrwteiv~
      the au~e amapcmat%on       es ia aon or aey hareafter be gratided
      by law for cofstlldc judges ia a%.m.llar OPSO,, aad th& MS-
      sioauru' Court shtUU*,at      the b&aaiagj   at ee~hilmel     year,
      lnclthd, la the b&go%      of tka aountw, a suftlolont    smn imz
      the,Ipeymsat of the e~eeiti              &~dge or    judges    appolntod by 6he
      Governor tom sot for.tha              mgulaz     aotmty    jud~o.~

            'sm.   2. The fcboo*thttt   t&era is sow no lrrw andim
     whloh spsaia2 juitqea, ap3)ointed by the, Qawm~or      to uot %n
     oaaea wham    the regular jadga ie disqualified,      mu   be Boa-
     punsated   f#r sem~e~a   rmdersd    bp the? la such oa8mr     weator
     M   eaergo5oy  and aa“&mperatlvs    publio aeoosaittV    that the
     Conetitutlonal   $a16 raqulrin&    that billo ba.re&     on three
     several daya be 8USpPn66db      be, and the am&   is hmebg    sub-~
     pondad, and tSis .?tt ebafZ taho cfiecrt aad be fn full foroe
     frm and after itr pasaagm, and it is SO wmotwL"
               'fha abowa       aentioaod     aat    (waatct    Blll.Ez+. 256,   supra)
beoema sf’fsctiVo        Say 15,    1939.
        -:..                    tga .~ors&ng
                 %W6tlJlg ‘khahaa              fjdily am&6     ;roUr
trrgalry,      wb mxe !..‘../                   .I). .: .  _